U.S. Department of Justice
Civil Rights Division

U.S. Department of Educati on
Office for Civil Rights

White House Initiative on
Asian Americans and Pacific Islanders

Combating Discrimination Against AANHPI and MASSA Students
The U.S. Department of Justice’s Civil Rights Division (CRT) and the U.S. Department of Education’s Office for Civil
Rights (OCR) enforce federal civil rights laws in public and federally funded schools at all educational levels. These laws
protect all students, including Asian American, Native Hawaiian, and Pacific Islander (AANHPI) and Muslim, Arab, Sikh,
and South Asian (MASSA) students, from discrimination based on race, color, and national origin (including language and
shared ethnic characteristics ). CRT also enforces prohibitions on religious discrimination in public schools. Schools must
take immediate and appropriate action to respond to complaints of discrimination, including harassment or bullying based
on race, color, national origin, or religion. The following are examples of action, or in some cases inaction, by school
officials that could violate the laws enforced by CRT or OCR:



A Korean-American student tells her principal that a
group of Korean students has repeatedly stolen her
Asian history textbook and said that she is not a “real
Korean” because she only speaks English. The
principal tells her that because the students who are
bothering her are also Korean, it was probably a
misunderstanding among friends and takes no action.





During a lesson about 9/11, classmates of a Muslim
middle school student call him a terrorist and tell him to
go back to his country. The teacher tells the class that
only some Muslims are terrorists, and asks the student
why Muslims have not denounced the terrorist attacks
of 9/11. The student complains to a school official about
the statements by his teacher and classmates, but the
school official take no steps to respond.

A Sikh student wears his turban to school. A teacher
tells the student he needs to remove the turban for his
own safety, given recent violence targeting Muslims in
the region. The student informs the teacher that he is
Sikh. When he refuses to remove his turban, he is
suspended.





A high school provides English learner (EL) services
only to EL students who speak Spanish. When Punjabispeaking students inquire about EL services to assist
them with their advanced placement (AP) classes, the
principal tells them that they cannot both receive EL
services and take AP classes.

A student from China receives an out-of-school
suspension for violating the school’s code of conduct.
Before meeting with the assistant principal to discuss
the suspension, the student’s parent requests an
interpreter, but school administrators do not arrange
for one. When the parent arrives for the meeting, there
is no interpreter and the assistant principal proceeds
with the meeting.



A group of Asian students is hit and taunted every week
in gym class by other students who say, “Asians are
supposed to be good at math—not basketball.” When
they complain to the teacher, they are told that the best
response is to ignore the other students and to focus on
doing better in gym class.

Anyone with information about discrimination occurring in schools may file a complaint by contacting:
U.S. Dept. of Justice, Ci vil Rights Di vision
Educational Opportuni ties Section
Email : education@us doj.g ov
Telephone : 202-514-4092 or 877-292-3804
TTY: 800-514-0383

U.S. Dept. of Education, Office for Civil Rights
Email: ocr@ed.gov
Telephone: 202-453-6100 or 800-421-3481
TDD: 800-877-8339
Language Assistance: 800-USA-LEARN (800-872-5327)

OCR also offers technical assistance to the public and will respond to inquiries about
schools’ obligations and the rights of students and parents under the laws that OCR enforces.
For more information about the laws that CRT and OCR enforce, including those prohibiting discrimination based
on disability and sex (including gender identity and nonconformity with sex stereotypes), please visit us at
www.justice.gov/crt/edo and www.ed.g ov/ ocr.
[OCR-00093]

